Stephen O. Clear Post Office Box 280, Meadowview, Virginia 24361 Kaitlyn G. Allison
Superintendent COUNSELOR
Direct Line: (276)739-3520
Dwayne Lockhart Ext. 1036
Assistant Superintendent
Facsimile: (276)739-3535
Chad Kilgore
Major Email: kallison@swvrja.com
09/12/2019

 

RE: Acknowledgement of Program Participation and Compietion
To whom it may concern,

To this date, offender Adrian Jose Romero has been an active member within our facility by
participating in the Anger Management class. This is an intense three week class that allows the
individual to look at not only their relationships with others, but also themselves. The class is
scheduled for graduation on September 18", 2019. At that scheduled time offender Romero will
receive a completion certificate and class credit. This class encompasses several difficult topics
including the following; anger history, anger intensity, identifying your triggers, how you
express anger, and the consequences that anger has had on different parts of your life. One of the
biggest focuses for this class is to help those better understand their emotions that cause them to
be angry, different activities to help reduce stress and anger in your life, how to better
communicate with others, and tips on conflict resolution.

identification Number: 10817645
Name: Adrian Jose Romero
DOB: 11/15/1987
Current Location: Southwest Virginia Regional Jail Authority - Abingdon, VA
Mailing Address: P.O. Box 280
Meadowview, VA 24361

Please feel free to contact me if you have any further questions or concerns.

ee Ret C Obirerr
1

Kaitlyn G. Allison
Counselor
 

Anger Management
Completion

 

 

 

 

princeton CLOG sens

Lieutenant Mullins Facilitator
Counselor Alfison

 

 

 
i

 Ghatoet Nie Cpr Mt

 

Stephen O. Clear Post Office Box 280, Meadowview, Virginia 24361 Kaitlyn G. Allison
Superintendent COUNSELOR
Direct Line: (276)739-3520
Dwayne Lockhart _ Ext. 1036
Assistant Superintendent
Facsimile: (276)739-3535
Chad Kilgore
Major Email: kallison@swvrja.com
07/23/2019

RE: Acknowledgement of Program Participation and Completion
To whom it may concern,

To this date, offender Adrian Romero has been an active member within our facility by attending
and participating in the Productive Citizenship class. This class graduated on July 23°, 2019. At
that time Mr. Romero received a class completion certificate. This is an intense three week
course that encompasses various skills that the individual has the opportunity to learn about.
These include, but are not limited to the following; becoming a skilled problem-solver, logical
and practical thinking, money management, reviewing our spending habits and behaviors, self-
awareness, self-confidence, the difference between negative and positive emotions, time
management, how to fill out a resume, and preparing for a job interview.

Identification Number: 10817645
Name: Adrian Jose Romero
DOB: 11/15/1987
Current Location: Southwest Virginia Regional Jail Authority - Abingdon, VA
Mailing Address: P.O, Box 280

Meadowview, VA 24361
Please feel free to contact me if you have any further questions or concerns.

Respectfully,

Kiicthan @. Qaim
Kaitlyn GyAllison

Counselor
| ‘
cee t H 7 Hel

Productive Citizenship
Completion

 

 

 
